 CASTRO VILLAGE BOWLCastro Village BowlandHotel Employees and Res-taurant Employees and Bartenders Union, Local50, affiliated with Hotel Employees and Restau-rantEmployees and Bartenders InternationalUnion,AFL-CIO. Case 32-CA-8722July 29, 1988DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn January 20, 1988,Administrative Law JudgeBurton Litvack issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief,and the Respondent filed cross-exceptionswith supporting brief and a brief in response to theGeneral Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings," andconclusions and to adopt the recommended Order.ORDERThe recommendedOrder of theadministrativelaw judge isadopted andthe complaint is dis-missed.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd.188 F.2d 362(3d Cit.1951).We have carefully examined the record and find no basis for reversingthe findings.Contrary to the dissent,we adopt,for the reasons stated by the judge,his conclusion that the Respondent did not violate Sec. 8(aX5) of the Actby refusing to execute the draft contract submitted to it by the Union. Inso doing,we agree with the judge that the Union's "acceptance," basedon that draft contract,of the Respondent's final offer,seriously alteredthe intent and meaning of the Respondent's final offer with respect toboth the issue of pension plan language and the issue of the preamble lan-guage concerning the Association's contract amendment dates.We alsoagree with the judge that the submission of the draft contract was calcu-lated to suit the Union's purposes.The dissent concedes that the Re-spondent was not obligated to execute the draft contract the Union sub-mitted,contrary to the alleged violation in the complaint and the theoryon which the General Counsel proceeded at the hearing.In the circum-stances here,we cannot agree with the dissent's implicit finding thatthere was a true meeting of the minds between the parties on the terms ofa collective-bargaining agreement. Nor can we subscribe to the dissent'sapparent view that a binding agreement was reached without regard tothe Union's draft contract,merely because the Union indicated it accept-ed the Respondent's offer, or that the discrepancies between the draftcontract and the Respondent's offer simply constituted minor deviationsfrom an agreement previously reached.Accordingly,we further agree with the judge's finding that the Re.spondent did not later unlawfully withdraw recognition from the Unionbased on the subsequent receipt by the Respondent of the employee peti-tion and by its subsequent conduct.423MEMBER CRACRAFT,dissenting.Contrary to my colleagues,Iwould find that theparties reached agreement on the Respondent'scontract proposal and,therefore,the Respondentviolated Section 8(a)(5) of the Act by refusing toexecute a contract embodying the agreed-on terms.The judge found that afterseveral bargainingsessions,the Respondent on August 6, 1986, pre-sented its final proposal in writing through a medi-ator.Reluctantly,the Union submitted the proposalfor a ratification vote in September 1986.The em-ployees overwhelmingly accepted the proposal. OnSeptember 21 or 22,1986,the Union mailed a letteradvising the Respondent that"your offer has beenaccepted."On December 1, 1986, the Union delivered tothe Respondent a document purporting to incorpo-rate the terms on which the parties had agreed. Infact, this draft contract differed from the parties'agreement in several respects.On December 12,1986,the Respondent received a petition signed bya majority of employees stating that they did notwish the Union to represent them.The Respondentthereafter refused to recognize the Union as theemployees'bargaining representative.The judge found that two of the differences be-tween the Union's contract draft and the Respond-ent's final proposal evidenced that there was nomeeting of the minds between the parties, and heconcluded that the Union's acceptance did not re-flect a true agreement.The judge also found, how-ever,that the Respondent'sproposals concerningthe two differences(specific language for the pen-sion clause and the preamble)were clear,consist-ent, and unchanging,and that the Union's repre-sentative understood or reasonably should have un-derstood these proposals.I agree with the GeneralCounsel that the judge's conclusion is inconsistentwith his factual findings.The Respondent'sfinalwritten proposal was acomplete package. The document referenced anearlier written proposal,which explicitlystated theRespondent's position on the two items over whichthe judge finds there was no agreement. The Unionspecifically accepted the Respondent's final offer.In light of the offer and acceptance, there was abinding agreement between the parties."'The judge made what appears to be contradictory credibility resolu-tions concerning the union agent's conduct.The resolutions,however,pertain to the agent's actions after accepting the Respondent's final pro-posal.Despite the judge's confusing credibility resolutions, one thing re-mains constant:the Respondent's proposal was clear on the pension lan-guage and the preamble.Whether the Union misremembered or deliber-ately attempted to change the agreement when it typed the draft contractis irrelevant.290 NLRB No. 55 424DECISIONSOF THE NATIONAL LABORRELATIONS BOARDThe Respondent,of course,isnot obligated toexecute the draft contract the Union submitted.2However,once reaching agreement,the Respond-ent was statutorily obligated to assist the Union inreducing it to writing.3 Instead of pointing out thediscrepancies to the Union,the Respondent subse-quently refused to recognize the Union.By its con-duct in withdrawing recognition and failing toassist in reducing the agreement to writing andsigning the agreement,the Respondent has violatedSection 8(a)(5) of theAct. Iwould find this con-duct,as well as the Respondent's subsequent directdealing,unilateral changes, and failure to providerequested information,violated Section 8(a)(5) ofthe Act.2My colleagues state that the complaint and the General Counsel's liti-gation strategy limit the issue in the case to whether the Respondent vio-lated the Act by refusing to execute the draft contract the Union submit-ted.This is too restrictive a reading of the complaint in light of therecord.Even the judge recognized that the General Counsel's case en-compassed whether the Union accepted the Respondent's final proposalFurther,as the majority concedes, the hearing fully aired the meeting ofthe minds issue9 See,e.g,GeorgiaKraft Co.,258 NLRB 908, 911-912(1981), enfd. 696F.2d 931 (11th Cit. 1983)My colleagues misunderstand the purpose ofthis citation.Given the judge's findings,which I believe support the con-clusion that the Union accepted the Respondent's final proposal,the Re-spondent was obligated to work with the Union in reducing the final pro-posal to writing,whether the discrepancies between the Union'sdraftcontract and the final proposal were minor deviationsValarie Hardy-Mahoney,Esq.,for the General Counsel.Tom Davenport,Esq. (Finkle&Stroup),of Walnut Creek,California,for the Respondent.DECISIONSTATEMENTOF THE CASEBURTON LITVACK,Administrative Law Judge. Basedon an unfair labor practice charge filed on February 18,1987, byHotel Employees and Restaurant Employeesand Bartenders Union,Local 50,affiliatedwith HotelEmployees and Restaurant Employees and BartendersInternational Union,AFL-CIO (the Union),the Region-alDirector for Region 32 of the NationalLabor Rela-tions Board(the Board)issued a complaint in this matteron March 20,1987, alleging that Castro Village Bowl(the Respondent)had engaged in, and was engaging in,acts and conduct'violativeof Section 8(a)(1) and (5) ofthe NationalLaborRelationsAct (the Act).Respondenttimely filed an answer,denying the commissionof the al-leged unfair labor practices.The matterwas scheduledfor trial andheard by meon July 29 and30, 1987, inOakland,California.At the trial,all parties were afford-ed the opportunity to examine and cross-examine thewitnesses,to offer into the record all relevant evidence,to argue their legal positionsorally,and to file posthear-ing briefs. The latterdocuments were filed by counsel'The Regional Director issued an amendment to the complaint onMay 29,1987, substituting a new par.10.Respondent timely dented thoseallegations.for the General Counsel and by counsel for Respondentand have been carefully considered.Accordingly, basedon close scrutiny of the entire record,including thebriefs, and my observation of the testimonial demeanorof the several witnesses,I issue the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a California corporation and has anoffice and place of business in CastroValley,California,where it is engaged in the operation of a bowlingalley/snackbar/loungefacility.During the 12-monthperiod immediately preceding the issuanceof theinstantcomplaint,in the course and conduct of its business oper-ations,Respondent derived gross revenues in excess of$500,000 and purchased and received goods and servicevalued in excessof $5000, which originatedoutside theState of California.Based on the foregoing, Respondentadmitted that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.II.LABOR ORGANIZATIONThe partiesstipulated that the Union is now,and hasbeen at all times material,a labor organization within themeaning of Section2(5) of the Act.Ill.THE ISSUESThe General Counsel contends that,after bargainingfora successor collective-bargaining agreement,Re-spondent submitted a final offer to the Union on August6, 1986;that after the bargaining unit employees ratifiedthe offer the Union,by letter to Respondent,accepted it;that the Union thereafter drafted and delivered to Re-spondent on December 1, 1986, a contract,embodyingthe terms of Respondent's finaloffer,and a cover letterthat invited the latter to inform the Union of any draft-ing errors;and that Respondent subsequently embarkedon acts and conduct violative of Section 8(a)(1) and (5)of the Act, including (1) refusing to execute the memori-alized agreement, (2) withdrawing recognition from theUnion as the exclusive collective-bargaining representa-tive of certain of its employees,(3) refusing to honor thehiring hall provisions of the expired and new agreements,(4) bypassing the Union and dealing directly with its bar-gaining unit employees concerning a new health andwelfare plan,(5)making unilateral changes in the em-ployees' terms and conditions of employment,and (6)failing to provide necessary and relevant information tothe Union.Denying the commission of any unfair laborpractices, Respondent argues that the Union never noti-fied it of the acceptance of the August 6, 1986 final offerand that,assuming arguendo, the Union did inform Re-spondent of the acceptance of the latter's final offer; thememorialized version of such contains significant errorsof substance so as to establish that there never was ameeting of the minds on the terms of Respondent's finaloffer and to relieve Respondent of the obligation to exe-cute the delivered contract.Therefore,according to Re-spondent, inasmuch as it entertained a good-faith doubt CASTRO VILLAGE BOWLof the Union's statusas the majority representative of itsbargaining unit employees,itlawfullywithdrew suchrecognitionfrom the Union on or about December 19,1986, and was no longer underany duty tobargain withitas the representativeof its employees.Regarding thelatter contention,theGeneral Counsel contends that abinding agreement was reached between the Union andRespondent and, assuming arguendo,the latter was notobligated to execute the contract that was delivered to iton December 1; Respondent remained obligated to rec-ognize theUnion's status as the bargaining representativeof itsemployees.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent operates a bowling alley/snackbar/loungefacility inCastro Valley, California. Alan Held is thepresident and managerof the entity, a California corpo-ration.On March 14, 1979, Held executeda memoran-dum agreement,recognizingthe Unionas thecollective-bargainingrepresentativeof a unit,including all full-timeand regularpart-time cocktail waitresses,bartenders, andculinary employeesand excluding all other employees,guards, and supervisorsas defined in the Act,and agree-ing to be boundby the termsand conditionsof employ-ment establishedby the then-existingcollective-bargain-ing agreementbetween the Union and the EastBay Res-taurant Association.There is no dispute thatRespondentremainedbound tosuccessive contractsbetween the As-sociationand the Union with the mostrecent expiring,by its terms,on August 6, 1986.Exercising its contrac-tual right to do so,Respondent,by letter dated May 22,1986, informedthe Unionthat it wished to terminate ormodify the existing contractand tocommence bargain-ing for a successor agreement.By return letter datedJune 6, the Unionstated it was willingto enter into con-tract negotiationswithRespondent.The recordestablishesthat representatives of theUnion and of Respondentmet and bargainedon five oc-casions during July and August1986.2 Themain spokes-person for the Unionwas its secretary/treasurer andbusiness manager,Peggy Turner,and the spokesman forRespondent was its labor relations consultant,H. SanfordRudnick.As the negotiations progressed,according toTurner,the main areas of disputewere readilyapparent:seniority (Respondent demanded that an employee's abil-ity to performbe equatedwith hisdate of hire as crite-ria),wages (Respondent proposed a two-tier wagesystem), the pension plan, vacation pay (Respondent pro-posed straight time rather than the existing time and ahalf),cost-of-living,health andwelfare,successorship,and contract term.With obviousdisagreementover eachof these issues,the parties met on August 6,1986, the ex-priation dateof the East Bay RestaurantAssociationcontract,with a mediator.Rather than meeting acrossthe table,the partieswere placedin separate rooms, withall bargaining conductedthrough themediator who shut-tled backand forth fromone partyto the other.Rudnick2 The specificmeeting dateswere: July 14,22, and 24 and August 4and 6425submitted a document,Joint Exhibit 3, to the union rep-resentatives,which document set forth Respondent's po-sitions on the major issues.As the bargaining progressed,Respondent modified some of the positions and remainedsteadfast on the others.Ultimately,through the mediator,Rudnick informed Turner that she should consider thedocument as Respondent's "Final Proposal"in the nego-tiations,"with such noted on the document.Because Re-spondent's positions were not acceptable to the Union,Turner informed Rudnick that the entire offer was re-jected.However,she also told Respondent,through themediator,that its entire proposal would be submitted tothe bargaining unit employees albeit with a recommenda-tion to reject it.4 Finally,Held, who was present,testi-fied that he was informed by the mediator that the Unionwould notify him of the result of the ratification vote.Whatever commitment she may have given Respond-ent, the record reveals that Turner clearly did not con-sider the holding of an employee ratification vote herhighest priority and did nothing,at first,about schedul-ing one.Indeed,believing that Respondent had engagedin bad-faith bargaining,Turner instructed the Union's at-torney to filean unfair labor practice charge against Re-spondent,and he did so on August 28.5 Asked duringcross-examination if she meant to hold the ratificationvote, Turner conceded that"Iwas waiting to see whathappened with the charge"and that it would have beenagainst her wishes.Further influencing her reluctance toschedule such an event were pending contract negotia-tions "in other houses," which may have been influencedby the terms of Respondent's final offer if ratified, and anongoing strike by union-represented employees againstthe employer-members of the East Bay Restaurant Asso-ciation.Ultimately,however,Turner was pressured intochanging her mind.Thus,at the September monthlymembership meeting,"themanager'swife and anothergirl had shown up and kept insisting that they had theright to a ratification vote."After consulting with theUnion's attorney,who advised her to do so,Turn un-enthusiastically scheduled a ratification vote.The recordfurther reveals that the voting occurred during separatesessions on September 18 and 19.As she had stated toRespondent,Turner,at each meeting, told Respondent'semployees"to turn [the offer] down for right now."Nevertheless,Respondent's "Final Proposal"was ratifiedby its employees by a vote of 8 to 1.Turner testified that as the bargaining unit employeeshad accepted Respondent's final offer the Union had nooption but to likewise accept it.Accordingly,"Ipre-3 It apparently was understood that incorporated with the final propos-alwere Respondent's prior positions on all other areas of the contract,areas of minor significance, no disagreement,or over which there hadbeen little, if any, discussion.4 There is no evidence that ratification was to be the establishedmethod by which Respondent's contract proposal would be accepted orrejected.Turner testified,without contradiction, that the matter wasnever discussed.She added that the offer was submitted to Respondent'semployees only because such was the Union's "standard operating proce-dure."5 The charge alleged that Repsondent engaged in conduct violative ofSec. 8(axl) and(5) of the Act.The manager'swife is Pam Phippen.She is a bartender and is includ-ed in the bargaining unit. 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpared a letter to Mr.Held," accepting Respondent's"Final Proposal."She testified that,on Sunday,Septem-ber 21,7in the course of completing work at the Union'soffice she typed a letter to Held,"made copies for ourfiles and then put it in an envelope,"on which she hadtyped Repsondent's address.Thereupon,Turner added,she placed the envelope on top of the office postagemeter.$An alleged photocopy of this letter was offeredand placed in evidence as General Counsel'sExhibit 5and states in part:"Please be advised[the bargaining unitemployees]voted on and ratified the final offer. Thismeansyour offerhas been accepted."Barbara Horton,who has worked as Respondent's office clerical employ-ee for more than 10 years,testified that Peggy Turneroften works in the office on Sundays,that Turner some-times types letters, and that Turner"probably puts [anysuch letters]on the mail machine."Horton further testi-fied that it is customary in Respondent's office that thedaily outgoing mail is placed on top of the postage ma-chine;that each day at approximately4:30 p.m. she putsthe envelopes through the postage meter machine; thatshe bunches the mail and takes the bundle to the postoffice on her way home;and that any envelope thatTurner may have placed on the postage machine Sundaywould have remained there until 4:30 p.m. on Monday.While testifying to the foregoing customary procedures,Horton had no recollection of observing any mail on topof the postage machine on the morning of Monday, Sep-tember 22.However,she also testified that she followedher customary practice that day with regard to placingpostage on and depositing the outgoing mail at the postoffice.Alan Held,who is apparently the only individualatRespondent's facility authorized to open mail, deniedreceipt of the a forementioned letter and asserted that hefirst became aware of it at the instant hearing.9Finally,whether the letter was received by Respondent,10 thereisno dispute that the Union withdrew the August 28good-faith bargaining unfair labor practice charge.Subsequent to assertedly indicating its acceptance ofRespondent's final proposalby the above-described Sep-tember 21 letter,according to Turner, the Union re-ceived no response from either Held or Sanford Rud-nick."Nonetheless,Turner had no doubt that Respond-7 Turner testified that she often works on Sundays to do"catch upwork,the work I hadn'tgotten to during the week."a Turner stated that it is"her custom for the things that I typed thatafter I've made the copy and put them in the envelope,I take them backto the top of the machine."a Turner admitted neither sending the original or a copy of the Sep-tember 21 letter to Rudnick,Respondent's labor relations consultant.Asked to explain why, she explained that she did not believe he was actu-ally Respondent's representative for labor relations and, instead,believedthat Rudnick had been helping Respondent out of mere friendship"TurnerTurner readily admitted that the September 21 acceptance lettercould have been sent by certified mail but that"Iwouldn'tnormally on aratification notice"She added that certain types of mail,such as contractreopener letters or draft agreements,are normally sent certified,but notthis type.If mail is to be sent certified,rather than doing so herself ("I'venever been able to figure that one out. I've tried"),she will"just give[Barbara Horton]a note saying please see to it this goes out certifiedreturn receipt."i iTurner testified that she telephoned Respondent's facility and leftmessages for Held to return the calls, but he never did.The latter deniedreceiving any messages that he return Turner's telephone calls. There isent was aware its bargaining unit employees had ratifiedthe final offer,12 and she began the task of preparing adraftcollective-bargainingagreement,encompassingwhat Respondent proposed on August 6. Turner testifiedthat at"the end of November"she combined the expired1983 to 1986 collective-bargaining agreement,the newEast Bay Restaurant Association contract,the "best lastand final offer" (included in this were the August 6single-page proposal and Respondent's last detailed pro-posal,given to the Union on August 4) and a "coversheet,"on which she wrote drafting instructions.She leftthese documents for the office clerical worker,BarbaraHorton,"to make the corrections and modifications" andmerge the foregoing documents into a draft agreement,covering Respondent'semployees.Admitting that shedoes not know who typed the document,Turner furthertestified that, at some point,the draft agreement, be-tween Respondent and the Union,General Counsel's Ex-hibit 9,came to her desk,'a that she reviewed the draftfor accuracy,utilizing the "same documents"that thesecretary used in preparing the contract;and that sheprepared a cover letter,which would accompany thecontractwhen such was submitted to Respondent forsignature and/or corrections.Thereafter,Turner pre-pared a manila envelope for mailing to Respondent's fa-no evidence that either Turner or Held encountered any difficulties, priorto September 1986, reaching each other by telephone.is Based on the fact that Pam Phippen, the wife of the night manager,had attended the ratification vote and knew the result,Turner believedthatRespondent likewise knew In this regard,Held admitted"Iheardrumors,yes," and he also admitted informing Rudnick.According toHeld, his information never got beyond the rumor stage and remainedunsubstantiated.Asked why he never followed up on what concededlywas an important matter to him, Held averred that on August 6 the medi-ator said "that we would hear back from the Union " He added that "Re-spondent,at all times,was waiting to hear back from them " Therefore,Held continued,he did nothing to corroborate the above rumors.i3 Asked if she typed G.C Exh. 9, the secretary,Barbara Horton, said"1 don't believe I did That doesn't look familiar at all." She added thatthere are typing assignments she is unable to do and that, in such cases,"anybody who's available," including business agents, can type necessarydocuments Neither of the business agents who testified at the hearing,Joe Regacho or Joelan Diephius,admitted typing it, thus, the identity ofthe typist remains a mystery.Assuming that the typed document did notmaterialize out of some dark void,someone obviously typed it, but I shallnot speculate as to the person's identity.G C Exh. 9, which Turner stated is the Union's file copy of the docu-ment,bears the signature of Business Agent Joelan Diephius.Turner tes-tified,during cross-examination,that the latter's signature was already onthe document when she,Turner, found the newly typed document on herdesk.Turner added that it is a normal practice to have a business agent,who is involved in the negotiations and in representing an employer's em-ployees,execute a contract with the company. Turner admitted,howev-er, thatDiephius had not been involved in the negotiations with Re-spondent and that"at the time she was very inexperienced."During redi-rect examination, Turner testified that she told Diephius to"proof thecontract, the prepared document,and if it's okay,sign it and give it backtome." She added that Diephius accomplished her review by "goingthrough my notes."Contradicting Turner,Diephius stated emphatically that "in late No-vember,"Peggy Turner gave her the original versionof G.CExh. 9, in-structing her"to review the contract."Accordingly,using no other doc-uments,Diephius read through the contract mainly "to know what itcontained"rather than to check on its accuracy.After reading through it,a task that took her 2 or 3 days,she testified,Turner asked if she hadsigned it yet.Thereupon,Diephius executed the purported contract andreturned it to Turner Diephius added that she had nothing, at all, to dowith the negotiations and did not know why Turner had her review thedocument or sign it. CASTRO VILLAGE BOWLcility;however,as she was uncertain how to do certifiedmail, she held the draft agreement for the regularlyscheduled staff meeting the next day at which she wouldgive it to a business agent"to handle."'a Turner statedthat she reviewed the document and prepared the ac-companying cover letter"son the"Sunday after Thanks-giving,"November 30, 1986.116Turner next testified that,as scheduled,a regularMonday morning staff meeting was held at the unionoffice on December 1. Besides herself,present were Busi-nessAgents Diephius and Regacho.The meeting oc-curred in a conference room,and Turner placed themanila envelope,towhich the draft contract and coverletterwere attached by a paperclip,on the conferencetable.According to Turner,"Igave [the draft agree-ment] to Joelan and told her to hand deliver"it to Re-spondent.The latterplaced the documents inside the pre-viously addressed manila envelope." Diephius and Re-gacho also testified as to the December 1 staff meeting.Initially,each recalled that another business agent, JohnQuintera,was also present at the meeting.According toDiephius, the meeting began with Turner reviewing theUnion's dues delinquency lists, pointing out which delin-quencies were in each agent's assigned geographical areaof responsibility.In doing this, Turner became "quiteupset with Joe Regacho"because"he hadn'tcollectedhis dues in quite awhile."Diephius described Regacho as"getting chewed out" by Turner.While the meeting pro-gressed,Diephius observed a cover letter,bearing theUnion's letterhead,and a stack of papers beneath it onthe conference table in frontof Turner.An envelope wasnext to the documents.Turner placed the papers insidethe envelope,handed the closed envelope to Diephius,and "asked me to deliver the contract,the Castro VillageBowl contract and hand-deliver it to the Castro VillageBowl." She added that the envelope was addressed toRespondent.Diephius thereupon left the meeting, wentto her desk,compiled a list of her stops for that day, andleft the building.Regacho testified that he recalled thisparticular staffmeeting inasmuch as "I got my buttchewed out royally for not picking up dues I was as-signed to pick up."He further testified that,at the startof the meeting,he observed a cover letter,addressed toRespondent,a contract,and an envelope on the confer-ence table;thatTurner handed these to Diephius; and" During cross-examination,Turner stated that Joelan Diephius wasthe business agent whom she had in mind to ask to hand-deliver the draftdocument to Respondent the next dayi s A photocopy of the draft document is 0 C Exh.10The letter, ad-dressed to Alan Held,reads as follows:"Enclosed please find the pre-pared signature ready contract between Local 50 and Castro VillageBowl. Please contact me immediately if corrections are needed."'s During cross-examination,Turner contradicted herself as to whenthe asserted draft agreement was prepared.Thus,she stated that sheworked at the Union'soffice on Thanksgiving Day, Friday,Saturday,and Sunday,preparing for numerous NLRB hearings, answering corre-spondence,and "preparing this contract."She added that the typed con-tract came back to her"sometime during the week after Thanksgiving.So it would be Monday through Wednesday."She further confused mat-ters,testifying that from the time she prepared the contract until the daythe typed draft was returned,"probably"2 weeks passed by.'T Subsequently, Diephius reported to Turner that she had,in fact, de-livered the contract to Respondent's facility.427that Turner instructed the former"that she was to deliv-er the contract to the employer at the bowl."Subsequent to the staff meeting,according to Die-phius, she spent the remainder of the day"making therounds" of facilities,atwhich employees were represent-ed by the Union,in her assigned geographical area, eastConcord andCastro Valley.She testified that she ar-rived at Respondent's facility at 2:15 p.m. and had withher the envelope obtaining the draft contract."Iwalkedinto the north entrance.The door that's in the parkinglot.And walked up to the front desk."There were twowomen behind it. "I asked one of the ladies there toplease make sure that Mr. Held gets this, and when I didthat. . .I put the envelope on the counter and turnedaround so that she could read it. She said okay. Andthen I left out the same door that I came in."As cor-roboration of Diephius'testimony,counsel for the Gen-eral Counsel offered as Exhibit 11 Diephius'daily activi-ty report for 12/1/86. On it are listings for "houses vis-ited"and for"purpose/description."For item 10 on thefirst page,Diephius noted a visitto "C.V.Bowl" at 2:15p.m. for the following purpose:"Drop off contract."Leora Memory,who works for Respondent at the facili-ty's "main control desk,"testified that she would havebeen on duty at 2:15 p.m. on December 1, that one ofher duties is the receipt of mail and other package deliv-eries, and that"I do not recall anything other than the[regular]mail being delivered"on the above day. AlanHeld, as he had regarding the purported final offer ac-ceptance letter, denied ever seeing the originals of eitherGeneral Counsel'sExhibits9 or 10 priorto the instanthearing.The recorddiscloses that,18 days subsequent to theabove-describedalleged delivery of the draft collective-bargaining agreement and the cover letter to Respond-ent's facility,Respondent withdrew recognition from theUnion as the collective-bargaining representative of theformer'swaitresses,bartenders,and culinary employees.Alan Held testified that the basis for this act was an em-ployee petition,Respondent's Exhibit 7, which he re-ceived on December 15, 1986.According to him, "Thiswas slipped under my door when I walked in on aMonday morning."The document,bearing six signa-tures,which Held recognized as being names of bargain-ing unit employees,had the following wording above thesignatures:"We the undersigned employees of CastroVillage Bowl,members of Culinary Workers,Local 50,as of this date,12-14-86,no longer wish to be represent-ed by Local 50." Held immediately telephoned SanfordRudnick to inform him of the petition and, he testified,both men agreed that neither had, as yet, heard from theUnion"about our contract."Rudnick then advised Heldto authenticate the six signatures, and the latter did so.' 8Four days later,Rudnick, on behalf of Respondent, sentthe following letter to the Union:Dear Ms.Turner:On August 6, 1986 Castro Village Bowl gave theUnion its final proposal.Since that dateCastro Vil-18 Respondent's payroll records establish that, as of December 14, itemployed II individuals in the bargaining unit represented by the Union. 428DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDlage Bowl has not heard whether or not the Unionhas accepted or rejected its final offer.However,recently Castro Village Bowl receiveda petition from the majority of its employees thatthey do not wish to be represented by your localUnion.Since the contract has expired on or aboutAugust 6,1986 and there is no contract in existence,CastroVillageBowl is withdrawing recognitionfrom your Local Union, by virtue of the fact CastroVillageBowl has objective evidence that yourUnion does not represent the majority of the em-ployees.Moreover,Castro Village Bowl's, bargaining ob-ligation has ended since your Union no longer rep-resents the majority of the employees.Thus, Castro Village Bowl will cease makingpension and health welfare contributions since it is aviolation of federal labor law' to make contributionswihtout a negotiated and written labor agreement.In addition,Castro Village Bowl will be happy tocooperate with the NationalLaborRelations Boardto show its objective evidence.Turner stated that the Union,in fact,received theaforementioned letter. Believing that the letter's initialparagraph"was more than a lack of communication thatright there was a bald-faced lie" and that what cameafterwas also untrue,Turner experienced what she de-scribed as "a temper tantrum"on reading it and knewthen that Respondent would likely not execute the draftcontract. She testified that,"because I felt that there wasa very definite violation of the law here by denying thecontract,"she contacted the Union's attorney,' 9 whotold her that he would contact Rudnick. Turner did notknow if the attorney ever did so.Asked why she did notcontact Held or Rudnick herself,Turner replied that "Ihadn'tbeen getting return calls from the employer" andthat,in any event, such would have been futile.There exists no dispute that, subsequent to withdraw-ing recognition from the Union,Respondent engaged inseveral acts and conduct consistent with that act. Thus,the parties stipulated that,on or about January 20, 1987,Respondent,via the posting of a notice to bargainingunit employees from Held,solicited the employees toapply for coverage under a new health insurance plan,which was to be implemented by it on February 1, 1987;that,on or about February 1, Respondent made changesin the bargaining unit employees' terms and conditions ofemployment, including the cessation of health and wel-fare and pension trust fund contributions on behalf of theemployees and the institution of a new employee healthinsurance plan;20 and that,since on or about February19 Asked if she was certain that she spoke to the Union's attorney withregard to Rudnick's letter,Turner said such would have been"standardoperating procedure"in this type of case.Asked again if she was certain,Turner averred"not without looking in our file." She reiterated that shedid speak to the attorney because the instant unfair labor practice chargewas filed.20 In arguing that the Union never informed it of the acceptance of itsfinal proposal and never either drafted or delivered a draft agreement toits facility,Respondent offered the testimony of Kathy Corcoran, who isemployed by the administrator of the restaurant and tavern health andwelfare trust fund.She testified that,pursuant to negotiations,the em-18, 1987,Respondent has refused to honor a union re-quest for the names of all current bargaining unit em-ployees.Moreover,inJanuary,Diephius visitedRe-spondent's facility to ascertain whether the latter wasemploying individuals who were in the bargaining unitbut who had not been required to join the Union. Shespoke to Held and asked if this was true.Held repliedthatRespondent no longer had a contract with theUnion.On January 16, Rudnick wrote to the Union thatRespondent had no contract with the Union,had with-drawn recognition,and was not obligated to adhere toany contractual provisions.In addition,during his testi-mony,Held admitted that Respondent no longer informsthe Union of new hires;nor does it any longer utilize theUnion's hiring hall for prospective employees.In further support of its contention that no unfair laborpractices have been committed,Respondent offered thetestimony of Sanford Rudnick who described several dis-crepancies between the draft contract,which was sub-mitted toitforsignatureby the Union (G.C. Exh. 9),and the August 6, 1986 final offer, the existence of whichassertedly abrogate any obligation Respondent may havebeen under to execute the document.Initially,Rudnickstated that the wording of part (b) of section 36, the pen-sion plan provisionof the purporteddraft agreement, er-roneously states:"New Hires will not receive said bonusuntil they have completed one year of service with theEmployer." According to Rudnick,at the parties'negoti-ating session on August 4, 1986,he presented the unionrepresentatives with Respondent's proposal 4, which in-cluded a revised pension plan proposal.Rudnick testifiedthat priorto the commencement of the meeting he no-ticed that the language proposal for part(b)was incor-rect and instructed his secretary to type a corrected ver-sion of the proposal,changing the word"bonus" to"pension."21Thereupon,he entered the meeting roomwith both the incorrect and corrected versions of pro-posal 4 and inadvertently distributed the incorrect ver-sions to the union representatives.22 Rudnick continued,stating that he immediately informed the union represent-atives of the correct wording of part (b) of the pensionplan proposed language,and "I believe I gave them theployer-members of the East Bay Restaurant Association commencedpaying an increased health and welfare rate per employee during the fallof 1986.Aware that Respondent was continuing to make payments at theexpired contractual rate, Corcoran advised the Union that Respondenthad become delinquent in payments. On January 21, pursuant to a memofrom Diephius and Turner, Corcoran was informed that the contract be-tween Respondent and the Union provided for no increase in the month-ly contribution rate.This was the first instance that Corcoran learned ofthe existence of a new agreement between the parties.Asked by me if itwas usual or unusual that the Union would delay informing her of theexistence of an independent contribution rate,Corcoran stated,"It's usualthat I would not have been notified by the Union right away."She addedthat the Union"eventually" would have done so and did do so in thiscase.81Of course,the language of part(b) as it appears in G C Exh. 9makes no sense in the context of part(a)However,Respondent's initialpension proposal was to delete the expired contractual language and re-place it with a monthly bonus payment to employees in lieu of a pensionplanas Rudnick explained that he probably distributed the incorrect version"because they just got mixed up. I had about 15 different proposals to-gether at the same time." CASTRO VILLAGE BOWLcorrected copy as well. Because I always in negotiations,try togive the [Union]the exact proposals which I makeup."23 In Rudnick's view, the failure of General Coun-sel'sExhibit 9 to include the change from"bonus" to"pension"constituted a "major"error because Respond-ent had initially proposed"giving the employees a bonusin lieu of a pension,"and the Union had rejected it.Peggy Turner,during rebuttal examination,specificallydenied that Rudnick ever advised her that in part (b) ofRespondent's proposal 4 pension plan language the word"bonus" should be changed to "pension," either orally orinwriting.She added that the only form of the proposalshe was given is General Counsel'sExhibit 7, and that itwas utilized in the drafting of the contract for Respond-ent.Analysis of it establishes that the pension plan part(b) language is identical in both documents.Turner fur-ther stated that her understanding of part(b) is as fol-lows: "It's saying the new hires wouldn'tbe getting apension.They get a bonus."E4According to Rudnick,another serious discrepancy be-tween the purported contract and Respondent's finalproposal exists with regard to the pension plan. Thus,Respondent's proposal 4 pension plan language reads inpart:"No change in Pension Plan, the Employer willcontribute$11.00 per month to each employee for pen-sion.There will beno increase in pension contribution."General Counsel's Exhibit 9 does not contain the words,"There will be no increase in pension contribution." Asto this, Rudnick testified that the foregoing"was a pro-posal to be put into the contract."He added that the sen-tence was orally proposed by him at the parties' July 29bargaining session as an insertion after the sentence de-fining Respondent's contribution rate. Rudnick explainedthat he proposed this language "because I didn't wantthe pension trustess to make any further increases duringthe term of the contract.So I thought that would be animportant aspect of the pension provision."He claimedthat thesentenceclearly was part ofRespondent's finaloffer and its absence a"major"mistake in General Coun-sel'sExhibit 9, inasmuch as "it would have been a possi-bility"that the pension fund trustees could conclude thatthe Employers' contributions be increased. Peggy Turnerdid not dispute the existence of the above language inRespondent's proposal 4 but denied that Rudnick said hewanted the words to be included in the formal agree-ment-"[Rudnick] just said that they would continue topay the $11 a month." She conceded, however, thatRudnick did say that there would be no increase in thepension contribution;she interpreted Rudnick as meaning`just that we would continue with the current language89 Analysis of the record establishes that Rudnick never exhibited cer-tainty as to presenting to the union negotiators corrected copies of pro-posal 4, in which the pension plan proposal part(b) contained the word"pension" rather than"bonus."Pressed on the matter, he would qualifyhis answer with such phrases as "To the best of my knowledge .1believe. . .and I can't remember specifically." In contrast,he continual-ly expressed certainty that he orally communicated the language changeto the union representatives.24 During cross-examination,Turner conceded only that Respondent'sbonus language proposal was withdrawn as to part(a) of the pension pro-posal.In support of her position,she added that,"A union representativewouldn'tgive up the pension and give a bonus instead we would wantmore money going into the pension for the fund to be stronger."429and current contribution rates."Turner further deniedthatRudnick ever expressed a concern that the trusteeswould ever raise Respondent's contractual contributionrate and disputed the latter's stated fear that the trusteeswere empowered to do so.Thus,she testified,there areno provisions in the pension trust fund's declaration ofTrust,granting trustees the authority to raise the levelsof employer contributions as set forth in collective-bar-gaining agreements.25 Turner,who is a trustee of thepension trust fund,conceded that from time to time thefund's trustees do amend the trust agreement,but did notknow if they were empowered to amend the provisionsof article IV, section 4.4(b).26 She also admitted,duringcross-examination, thatRudnickwas concerned withtrustee actions that would raise Respondent's health andwelfare trust fund contribution,but denied that he ex-pressed a like concern regarding to the pension contribu-tion.The third alleged discrepancy between the draft col-lective-bargaining agreement and Respondent'sAugust 6final offer concerns the preamble to the contract. Thus,the preamble to General Counsel Exhibit 9 reads, as fol-lows:THISAGREEMENTmade and entered into bymodifiction and amendmentAugust 7,1986 and ispreviouslyamendedAugust 7,1983,August 7,1982,August 7, 1981, August6, 1977,September12, 1973, July 7, 1970, July 7, 1967, July 7,1964 andJuly 7, 1958 by CASTRO VILLAGE BOWL(hereinafter referred to as the "Employer") and26 Thepension trust,established under the East Bay Restaurant Asso-ciation successivecollective-bargaining agreements with the Union and towhichRespondent would have remained bound under the purportedagreement,was createdin 1971. Art. IV, sec. 4.4 reads, in partSection 4 4 The trustees shall receive and collectall contributions dueand payable by Employers to the Trust Fund.(b) The amountof the contributions for each employeecovered bya collective bargaining agreement shall be determinedby the collec-tivebargaining agreement and such amount shall be subject tochange under amendment to the collective bargaining agreement andunder subsequentcollectivebargaining agreements.The amount ofthe contributions for each employee notcovered bya collective bar-gaining agreementshall be subjectto the determination and discre-tion of theTrustees26 Art VII, sec. 7.1 of thepension trust fund declaration of trust reads,in partARTICLE VIIAMENDMENT AND TERMINATIONSection 7.1.The terms of this Agreement or the Trust or the Planmay be amended at any time by an instrument in writing executedby theSignatory Association,or its successors and the Union; pro-vided, however,that the Trustees are hereby authorized and empow-ered,subject to the limitations hereinafter set forth,to amend thisDeclarationof Trust,as herembelow provided.Amendment of theTrust shall require approval by resolution of the Board of Trusteesat a meeting duly called and held and forwhich five (5) days' writ-ten notice has been given, including notice that an amendment of theTrust, stating its general purpose, will be on the agenda. The amend-ment shall become effective only upon execution thereof,or consentthereto, by a majority of the Trustees.No amendment shall beadoptedby the Trustees which:(d) Affectsthe obligations of an Employer or a Union under a col-lective bargaining agreement. 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHOTEL EMPLOYEES RESTAURANT EM-PLOYEESAND BARTENDERS LOCALUNION 50,hereinafter,referred to asthe UNION.In contrast,the preamble language of Respondent's pro-posal 4,whichRudnick testifiedand the recordreveals,is identical to the preamble language proposed by Re-spondentthroughoutthe negotiationswith the Union,and reads as follows:ThisAgreement entered intoby CASTRO VIL-LAGE BOWL (hereinafterreferredto as the "Em-ployer") and HOTEL EMPLOYEES RESTAU-RANT EMPLOYEES AND BARTENDERSLOCAL UNION50 (hereinafter referred to as the"Union").Regarding Respondent's proposed preamble language,Rudnick testified that the above-quoted language fromthe purported draft agreement is similar to that of theprior East Bay Restaurant Association contracts in thatthe preamble incorporates all the prior agreements be-tween the Association and the Union. He stated, "Wewanted an independent agreementwithout any of theprior amendments that were applicable to the [East BayRestaurant Association]."He testified further that he ex-pressed this concern to Turner at the "first negotiation"and, subsequently,"Imust have addressed that concernthroughout."Rudnick added that he told the Union'srepresentatives"that it was irrelevant to have the priorlanguage in the prior years in this particular contract, byvirtue of the fact that we wouldn'twant to be subject topast practice,and we wanted to start anew."Moreover,according to Rudnick, he meant that Respondent's pre-amble language should be considered as a proposal bythe Union-"that's the reason why I had the preamble."Although conceding that the erroneous preamble lan-guage is of"minor significance"in comparison to thepension plan language mistakes,Rudnick stressed its im-portance as the prior amendments to the East Bay Res-taurantAssociation agreements"could have related topast practice and various other activities that [Respond-ent] didn'twant to beprivy to andthe language wouldbe interpretedfor a collective-bargaining agreement be-tween Local 50 and [Respondent]."E7 Contrary to Rud-nick,Peggy Turner testified that the former only de-manded that references to the East Bay Restaurant Asso-ciationbe deleted from the agreement'spreamble-"That's all I rememberof it."Although admitting thatRespondent'sproposed language never changed, she27 Anotheralleged discrepancy between the draft contract and Re-spondent's finaloffer followsfrom the allegedly erroneous preamble lan-guage.Thus,a listing of the amendment dates to the agreement,betweenthe Union and the East Bay Restaurant Association,isfound at 21 ofG.C. Exh. 9. Accordingto Rudnick,none of Respondent's proposals in-corporated such a listing,and while thespecificlistingwas not ad-dressed,the parties'discussion of the preamble language would have indi-cated that the dates were not meant to be included in a final agreement.He added,"I impressed upon the Union in the very beginning that wewanted to have an independent agreement that was separate and apartfrom the East Bay Restaurant Association.And prior amendments wereineffective towards this particular agreement."Turner testifiedthat therejustwas no discussion of removing the amendment dates from the backpage.stated that Rudnick"neversaid anythingabout taking[the existing preamble language]out."Duringcross-ex-amination,she also admittedthatRudnick emphasizedRespondent's desire to have a separate agreement, onenot tied to the association-"I understood it would be anindependent contract."28 As to thepreamble language inGeneral Counsel'sExhibit9,Turner furtheradmittedthat she was responsible for composingit-"I felt thatthroughoutthat that'swhy theywere intending, and thisiswhat I perceivedthe correctpreamble to be." Sheadded that the language is consistentwithwhat Re-spondentproposed,inasmuch as all references to theEast Bay RestaurantAssociationwere deleted.Rudnick pointedout anotherapparent discrepancy be-tween thedraftcontract and Respondent's final offer re-garding seniority,one of thesignificant areas of disagree-ment between the parties during the bargaining. Thus,section 6(a) of General Counsel'sExhibit 9 reads as fol-lows:SECTION 6. SENIORITY:(a) In the event theEmployer finds it necessary to lay off employeesdue to slackness of business,such layoffs shall be onthe basis of seniority and the ability to perform shallprevail.In contrast,section 6(a)of Respondent'sproposal 4,General Counsel'sExhibit 7, reads in part as follows:Section 6.SENIORITY: (a) In the event the Em-ployer finds it necessary to lay off employees due toslackness of business,such layoffs shall be on thebasis of seniority and the ability to perform. If em-ployees have the same length of service ability toperform shall prevail.It is readily apparent that except for the fact that por-tions of two contiguous sentences were left out of thedraft agreement's seniority language, the two above-quoted seniority excerpts are identical. Neither is thereno evidence to establish that the discrepancy resultedfrom a typographical error,which would prove thatsuch was a deliberate rewording of the provision. How-ever,the record does establish that the Union continuallyrefused to accept Respondent's proposed seniority lan-guage,arguing,according to Rudnick,"thatsenioritywas a very important part of the contract."Asked howthe erroneous language alters the meaning of Respond-ent's proposed phrasing, the witness replied "this lan-guage is confusing.And my language is more specific."Rudnick added that the intent of Respondent's proposalwas to enable it to select people for layoff on the com-bined factors of length of service and ability to perform,:a Nevertheless,asked if she believed that the draft agreement was dustone more amendment to a longstanding amended agreement,Turner re-sponded in a manner suggesting what her intent was in drafting revisedpreamble language-"lfelt that that'swhat we had agreed to at the bar-gaining table.And that'swhat I was trying to respect in the final docu-ment "With regard to the listing of previous contract amendment dates, therecord established that the practice of the Union and the East Bay Res-taurant Association was to list these in the successor contracts'preambleand preceding the signature spaces at the end. CASTRO VILLAGE BOWLwith the latter predominant in cases of equal length ofservice.In contast,the draft agreement language seemsto imply that length of service may be disregarded-"Ithink that it says you look at the length of service .. .but then you can disregard[it]and [lay off)on ability toperform."However,during cross-examination,whenasked if anything in the language of General Counsel'sExhibit 9 would prevent Respondent from consideringabilitywhen there is equal length of service in a layoffsituation,Rudnick conceded,"[T]here's no prohibition ofthat."Turner stated that the Union accepted the exactlanguage of proposal 4 and that what appears in the draftcontract is the result of a typographical error.As a final discrepancy between the draft contract andRespondent's final offer,Rudnick pointed to the employ-er contribution rate per employee to the contractualhealth and welfare plan as set forth in General CounselExhibit 9-$121.21 per month.In contrast,the rate, asset forth in Respondent's final proposal of August 6, wasto be frozen at the then current level,which was $181per month.The record establishes that the amount, setforthin the draft agreement,was identical to that setforth in the 1983-1986 East Bay Restaurant Associationcontract.Turner conceded that the figure in GeneralCounsel'sExhibit 9 was wrong,asserting that the typistmisunderstoodwhatwasmeant by the instruction,"freeze current level,"which language appears,on JointExhibit 3,the "Final Proposal."She further testified thatthe mediator explained what that language meant, and "Itook it to be the 181 figure."B. AnalysisBased on the allegations of the complaint and Re-spondent's answer,the initial issue for consideration isthematter of the Union'sasserted acceptance of Re-spondent'sAugust 6,1986 "Final Proposal." At theoutset,it iswell-settled law that in deciding questionssuch as involved here,the Board need not adhere to the"technical rules of contract law" and that the rules "donot necessarily control the making of collective-bargain-ing agreements."NLRB v. Donkin's Inn,532 F.2d 138,141-142(9th Cir.1976);Ben Franklin National Bank,278NLRB 986 fn.3 (1986);Pepsi-ColaBottlingCo.,251NLRB 187, 189(1980).More pertinent to the issues here,a complete package proposal, which is made by one ofthe parties during collective bargaining,remains viableand, on acceptance in toto,must be executed as part ofthe statutory duty to bargain in good faith,unless ex-presslywithdrawn prior to such acceptance or "de-feased"by an event on which the offer was expresslymade contingent at a time prior to acceptance.BenFranklinNational Bank,supra at 992.In the instantmatter,there is no dispute that Respondent's August 6,1986 "Final Proposal"to the Union, although incorpo-rating by reference an earlier proposal, was a completepackage contract proposal and one capable of being ac-cepted by the Union.Further,there is no record evi-dence of any condition precedent to eventual acceptanceby the Union.Thus while Peggy Turner through the me-diator on August 6 informed Respondent that the latter'soffer would be presented to its bargaining unit employeesfor ratification,her testimony was uncontroverted that431such a procedure was never a topic of discussion duringthe parties'contract negotiations.Accordingly, at alltimes material,itwas within the province of the Unionto either accept or reject the August 6 offer.The General Counsel contends that subsequent to em-ployee ratification of the final offer the Union expresseditsacceptance by both Turner'sSeptember 21, 1986letter(G.C. Exh.5) and the cover letter(G.C. Exh. 10),which accompanied the purported draft agreement andwhcih was delivered to Respondent by Joelan Diephiuson December 1. Regarding to the September 21 letter,the credibility of Peggy Turner is at issue.Generally, herdemeanor while testifying was that of an honest andforthright witness; she impressed me with her candor,29particularly regarding her lack of knowledge as to whotyped(G.C. Exh.9) the draft contract,and her author-ship of the preamble language in the document.Accord-ingly,I credit her testimony that on September 21 shecomposed and typed the aforementioned contract accept-ance letter to Respondent,addressed an envelope to Re-spondent's facility,placed the letter in the envelope, andleft the envelope,with the enclosed acceptance letter, onthe office postage meter machine,the normal place ofdeposit for outgoing mail.S° Although she had no specif-ic recollection of handling a letter addressed to Respond-ent on September 22, the Union's office clerical employ-ee, Barbara Horton,testifiedmost convincingly as to hernormal and routine practice regarding the processing ofoutgoing mail. Given the undoubtedly large volume ofmail that the Union sends each day,it is not surprisingthat 10 months later she could not recall one particularpiece of mail.Notwithstanding my reservations statedduring the hearing,there is absolutely no reason to be-lieve that Respondent's letter was not processed in thestandard way, and I am convinced that General Coun-sel'sExhibit 5 was,in fact, deposited in the United Statesmail by Horton while she was on her way home fromwork.As inBen Franklin National Bank,supra,inwhicha union's acceptance of a contract offer became "opera-tive"on the dispatch of a mailgram,notwithstanding thatnormal contract law rules are not controlling,I concludethat the Union's acceptance of the August 6 "Final Pro-posal"became operative when the foregoing letter wasplaced in the mail. Id. at 986 fn.3;General Asbestos &Rubber Division,183 NLRB 213, 218(1970).$'29 1 ammindful of inconsistencies and contradictions in her testimony,particularlywith regard to the preparation of the draft contract. Never-theless, her demeanor was that of a truthful witness, and I so findso Corroboration for the testimony of Turner comes from her subse-quent withdrawal of the refusal to bargain in good faith unfair laborpractice charge, then pending before the Board Certainly, the only eventthatwould have been the Union's acceptance of an offer, which sheclearly found objectionable." I shall not speculate whether Alan Held actually received and readthe acceptance letter. Suffice it to say, I was not at all impressed with hisexplanation for not acting to substantiate the "rumors" he admittedlyheard regarding employee ratification of Respondent's offer. Contrary toHeld's testimony, I believe it likely that Respondent was well aware ofthe Union's acceptance either from the September 21 letter or from em-ployee statements Such would more reasonably account for Held's ad-mitted lack of interest in such an important matter during September andOctober 1986. 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBecauseof the significant amounts oftime consumedby litigation of thematters, the critical issue at this pointisnotwhether Joelan Diephius,in fact,subsequentlyhand-delivered a draft contract, which embodied Re-spondent'sfinal offer,to Respondentand, which event Ifind occurred,32 orwhether Respondentwas thereafterobligated eitherto executeitor,at least,to assist inmaking necessarycorrections, but rather whether theUnion's stated acceptanceis truly reflectiveof an agree-ment by the partiesas to the exact terms and conditionsof the final proposal. Thus, while acknowledging that theduty to bargain includes the obligationto execute or toassist in reducing an oral agreementtowriting, theBoard cautions that the"obligation,however,arises onlyafter a meeting of the minds on all substantive issues hasoccurred."Luther Manor Nursing Home,270 NLRB 949fn. 1 (1984);Automatic PlasticMolding Co.,234 NLRB681, 682(1978).Moreover,if,asargued by counsel forthe General Counsel,the partiestruly werein agreementas to all aspectsof the August 6 final offer,Respondent'swithdrawalof recognitionfrom the Union as the bar-gaining representativeof its cocktailwaitresses,bartend-ers, andculinary employeeson December19 would nothave been lawful; for "[O]nce finalagreement on thesubstantivetermswas reached,and regardless of thestatusof any writteninstrumentincorporatingthat agree-ment,the Respondent was not freeto refuse to bargaineven if [the Union] hadsubsequently lost itsmajoritystatus."North Bros. Ford,220 NLRB 1021, 1022 (1975);Belcon, Inc.,257 NLRB 1431 (1981);UtilityTree Service,215 NLRB 806 (1974). Therefore,I nowconsider wheth-er, in fact,a true agreementbetween theparties existedwhen the Unionmailed itspurported "acceptance"letter.At the outset, I note that the only objective evi-dence of an alleged meetingof the minds on the terms ofRespondent's final offeris the purported memorialized32 Bearing in mind her testimonial contradictions, I credit the generallyhonest and forthright testimony of Peggy Turner regarding to the prepa-ration of the original version of (G C Exh 9) the draft agreement, and toher directions to Joelan Diephius on December I regarding the hand-de-livery of it to Respondent. Likewise I credit the mutually corroborativetestimony of Business Agents Diephius and Joe Regacho regarding theUnion's staff meeting on the morning of December 1. Both impressed meas being honest witnesses and are credited herein Further, I credit thetestimony of Diephius regarding the delivery of an envelope, which con-tained a copy of the draft agreement and a cover letter, to Respondent'sfacility on that day, and the leaving of the envelope at the main deskRegarding this, I note that counsel for Respondent did not contest theauthenticity of Diephius' activity report sheet for December 1, 1986, anotation on which corroborates her delivery of the contract to Respond-ent'sfacilitythatafternoon.Finally,Respondent'switness,LeoraMemory, who is in charge of the "main control" desk, did not deny thedelivery of the contract Rather, she could not recall any delivery thatday other than the normal mail.Although I believe, therefore, that Diephius delivered the draft agree-ment to Respondent's facility, I note Alan Held's denial of ever havingseen G.C. Exh. 9 prior to theinstanthearing. As with the September 21letter, I shall not speculate whether he, in fact, saw it on delivery; norshall I speculate about what may have occurred at Respondent's facilityon December I to prevent Held from receiving the draft agreement. Imust state,however, that given the alleged discrepancies that exist in thedraft agreement, I can perceive of no reason for Sanford Rudnick tohave lied to Turner by stating in his December 19 letter that Respondentnever received the document. Clearly, as one apparently experienced inlabor relations, Rudnick would have immediately recognized the implica-tions of the asserted errors and would not have needed to resort to fabri-cation about receipt of the documentversion of its (G.C. Exh. 9). H. SanfordRudnick,33 Re-spondent's labor relations consultant and its representa-tive duringthe contractnegoitations,testifiedthat thedocumentdifferedfrom the termsof the final offer in, atleast,six criticallyimportant areas.In considering theimpactof the discrepancieson the parties'alleged meet-ing of theminds, I bear in mind the admonition of theBoard that it is not the functionor responsibility of theadministrative law judge to conjure an agreement be-tween the parties.InterprintCo.,273 NLRB1863, 1864(1985).The Boardhas long heldthat one party's "inadvertenterrors" in a draft agreement or "some minor deviation"therein from proposalssubmittedby the other party arenot indicativeof any lackof agreement between the par-tiesto collectivebargaining.Taylor Bus Services,284NLRB 530 (1987);Fashion FurnitureMfg.,279 NLRB705 (1986);Shawn's Launch Service,261 NLRB 836, 837(1982);Georgia Kraft Co.,258 NLRB 908, 912 (1981). Onthe otherhand,when a draft contractcontains discrepan-ciesthat "seriously [alter the] meaning"of a respondent'sproposalsor when discrepancies"may be tracedto ambi-guity for which neither party isto blame" or to "differ-ences in the understandingof the parties,"the Board willunhesitatingly find a lackof a meeting of the minds and,hence,no true agreement between the parties.AutomaticPlasticMolding Co.,supra;OilWorkers Local 7-507 (Cap-italPackaging Co.),212 NLRB98, 108(1974).Analysisof theapparent discrepancies34 discloses that two dis-crepancies constitute seeminglyinadvertent errors ofdrafting-mistakesof the typenot indicativeof a lack ofagreement.Thus, General Counsel's Exhibit 9 establishes03 As withPeggyTurner,Rudnick's testimonial demeanor generallywas that of an honest and forthright witness.Inote, however,that thetestimony of each was in conflict regarding alleged discrepancies be-tween the draft contract and Respondent's final offer. In such instances, Ihave credited the testimony of one over the other based on analysis ofwhose testimony best comports with the record as a whole It is, ofcourse, not out of the ordinary-and, indeed,quite consistent with humanjudgment-to credit portions of a witness s testimony and not credit theremainder.94 Contrary to Respondent,Ido not view the appearance of the word"bonus"in part(b) of the pension plan provisionof G C.Exh. 9 as adiscrepancy from Respondent's final offer on that subject;for I do notbelieve that Rudnick ever advised Turner that the word"pension" shallbe substituted for "bonus."Thus,Icredit Turner that,during the August4 bargaining session,Rudnick did not, eitherorally or bydocument, statethat such a word substitution be made.Noting that the word"bonus" isclearly inconsistentwith what comesbefore it,Ifound Turner's state-ment that she would have favored such a change convincing support formy belief that she would have noted the substitution if stated by Rud-nick. Furthermore,Rudnick's testimony regarding what he did or said onthis subject at that bargaining session was, at best,confused.Moreover, ifRudnick had instructed his secretary to type a revised proposal, whichincorporated the word change and which was distributed to Respondent,one would expect that either Rudnickor Turnerwould have it. No suchdocument was ever offered into the record, supporting my belief that itdoes not existAlso, had theunion representatives been advised of theword substitution,one would expect Turner to have notediton G C.Exh 7, her copy ofRespondent's proposal 4. No such change appearsthereon,and I do not believe Turner was ever advised to do so.Accord-ingly, I believe that,however illogical it seems, Respondent's final offercontained the word "bonus,"and that Rudnick never informed Turnerthat the word should be changed.Essentially,then,the draft contractcontained the exact language proposed by Respondent, and if Rudnickmeant to substitute"pension" for "bonus," he never so advised theUnion. CASTRO VILLAGE BOWLRespondent'smonthly contribution rate per employee tothe health and welfare trust fund at $121.21 rather thanthe amount proposed on August 6-$181, the contribu-tion rate in effect on that date.I credit Turner that sheunderstood that the notation"freeze current level,"which appears on the"Final Proposal,"meant the $181figure,and I find that the individual who typed the draftcontract obviously misunderstood the language and mis-takenly utilized the amount as set forth in the expiredEast Bay Restaurant Association agreement.Next, theerror in the seniority language of General Counsel's Ex-hibit 9,inwhich two sentences of Respondent's proposalare combined into one with some language left out, ap-pears to be a simple typing mistake.Thatis, the typistclearly leftout an entire line of Respondent's proposal,not realizing the error inasmuch as the omitted line andthe next one both began with the words"perform."Clearly,neither of the foregoing discrepancies bear onthe matter of the parties'meeting of the minds,and I soconclude.Turning to the remaining discrepancies,I am of thefirm view that each represents a clear disagreement be-tween the parties over the terms of Respondent'sAugust6 final proposal.Initially,as to the sentence of Respond-ent's final offer allegedly not included by the Union inthe draft agreement's pension plan provision,"There willbe no increase in pension contribution,"I note that thesentence appears in Respondent's proposal 4, a documentutilizedby Turner in preparing the purported draftagreement.Analysis of the respective testimony of Rud-nick and Turner on the issue of inclusion reveals pro-found disagreement.Thus,Rudnick testified that on July29 he orally proposed that the sentence be included inRespondent's pension proposal and that he,at all times,meant that the above sentence be included in the finalcontractual pension language"because I didn'twant thepension plan trustees to make any increases during theterm of the contract."Turner,on the other hand,deniedthat Rudnick ever said that the disputed sentence shouldappear in the parties'contract and assertedly understoodthe sentence as meaning"thatwe would continue withthe current language and current contribution rates."Turner further denied that Rudnick,in presenting Re-spondent's pension proposal,ever expressed a concernthat the pension plan trustees would raise the employees'contribution rate during the contract's term.However,Turner did admit that Rudnick expressed such a concernwith regard to potential health and welfare trust fundcontribution increases and, believing it likely that Rud-nickwas similarly concerned with potential actions ofthe pension plan trustees,I believe Turner was not beingentirely candid on this point and do not credit her denialin this regard or as to Rudnick's insistence on includingthe disputed sentence in the parties'contract.Further, Idoubt her asserted understanding that the sentencemerely redundantly restated that which preceded itwithin the pension proposal.Expanding on this dubiouscontention,counsel for the General Counsel argues thatthe disputed phrase was"simply instructional"and neverintended by Respondent to be included in the contractualpension plan language.I find no merit to this contention.The sentence, in my view,refers not to the stated pen-433sion contribution rate,which according to the first sen-tence of Respondent's pension proposal,would remainunchanged,but to possible future rate increases by thepension plan trustees during the term of the contract.Further,based on Rudnick's credible testimony,the sen-tence was designed to alleviate his expressed concernedabout such a contingency.Clearly,without the inclusionof this or similar language,itmight well be successfullyargued that the parties never intended to prohibit suchfuture pension rate increases.Therefore, the disputed lan-guage appears to have been functional rather than"simply instructional."Nevertheless,counsel,citingTrojan Steel Corp.,222 NLRB 478 (1976),echoing pointsmade by Turnerwhile testifying,argues further that Re-spondent's above concern was groundless as the draftagreement's pension plan provision specifically refers tothe underlying declaration of trust which,it is argued,precludes rate increasesnot set forthin a collective-bar-gaining agreement.Counsel forRespondent argues, tothe contrary,that the pension plan trustees are empow-ered to amend this provision and, on their own initiative,increase employer contribution rates beyond establishedcontractual rates and that,therefore,the disputed sen-tence would protect against this.Turner testifiedthat thetrusteeshave neverdone so,and counselfor the GeneralCounsel contends that the declaration of trust expresslylimits the trustees'power to amend the agreement if suchconflicts with the termsof collective-bargaining agree-ments.While notingon the meritsof these opposingviews,I need notdecide whichis the proper interpreta-tion of thdeclaration of trust;for the disparate argu-ments conclusively establish the depth of the parties' dis-agreement over the necessity for the inclusion of the dis-puted sentence,and, in my view,it is not within the au-thority ofor the function of an administrative law judgeeither to pass judgment on the rationale underlying Re-spondent's desire to include contractual language clearlydesignedto protectits interestsor to,as counsel for theGeneral Counselwould apparently have me do,rewriteRespondent's final offer by concluding that the proposedsentence is unnecessary or superfluous.Accordingly,based on considerationof the recordas a whole, I con-clude that Rudnick,on Respondent'sbehalf, not onlyorally specificallyproposed the sentence"There will beno increases in pension contribution" as part of theAugust 6 final proposal on pension plan language butalso, at all times,meant that the above-quoted words beincluded in the parties'final agreement on the provision.I have no doubt and further conclude that Peggy Turnermisunderstood or ignored Respondent's desire to havethe disputed sentence included in the finaloffer's pensionplan language;either,at the most, ignored Respondent'sdesire to protect itself from increases in the pension con-tributionrate by thetrustees or, at the least,mistakenlybelieved that the disputed sentence redundantly rein-forcedRespondent'sproposals that the existing pensionplan language and contribution rate remain unchanged;and acted under the assumption that,notwithstandingRudnick'sproposal to include the disputed sentence,such was unnecessary given the wording of the declara- 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion of trust and the trustees'past practice.35 According-ly, it cannot be said that the Union's stated acceptancereflected a true agreement-a meeting of the minds-onthis aspect of Respondent's final proposal.Perhaps even more compelling to my conclusion thatno true agreement existed between the parties as to theterms of Respondent's final offer is that the East BayRestuarant Association contractual amendment dates areset forth in the preamble language and at 21 of GeneralCounsel'sExhibit 9, the draft contract.Initially,in thisregard,I note that,in prior collective-bargaining agree-ments between the Union and the East Bay RestaurantAssociation,thecontractualamendment dates werealways setforthin the preamble language and immedi-ately preceding the signature spaces; that throughout theinstant negotiations for a successor agreement Respond-ent's preamble language proposals were consistent andunchanging-naming only itself and the Union as thecontracting parties and containing no references to thepriorAssociation contracts;that the preamble languagewas discussed in detail only on one occasion early duringthe bargaining;that the listing of the prior amendmentdates preceding the signatures was not a subject of bar-gaining;and that Turner composed the preamble lan-guage of General Counsel's Exhibit 9, revising what hadbeen Respondent's consistently proposed language. Thislatter point,I think,isof critical import and brings intoquestion Turner'smotivation in revising what was Re-spondent's clear final offer language.In this regard andas to including the Association contracts'amendmentdates in the instant preamble language,Rudnick andTurner gave contradictory testimony.According to theformer, he informed Turner that Respondent wanted an"independent"agreement without reference to the prioramendments applicable to the East Bay Restaurant Asso-ciation,that such were"irrelevant"to the agreement be-tween Respondent and the Union, and that Respondentdid not wasn'tAssociation contract past practices tohave any precedential value for its contract with theUnion.Turner denied that Rudnick wanted anything butthe name East Bay Restaurant Association deleted fromthe preamble language,and stated that the preamble ofthe draft contract was consistent with what Respondentproposed.Inasmuch as, consistent with Rudnick's testi-mony, Respondent's preamble language proposals con-tained no references to the Association contract amend-ment dates and as she admitted that Rudnick stated hewanted an independent agreement,one not bound toagreements of the East Bay Restaurant Association, Icredit the testimony of Rudnick on this point,believingthat,at all times, Turner was aware that Respondent de-35 Counsel for the General Counsel asserts that as Turner seeminglyacquiesced at the hearing to the inclusion of the disputed sentence in thecontract,Imust find that the parties are in agreement on this issue How-ever,"the willingness of the union at the hearing to concede that certain[language]should have been included in the contract does not convince[me] that there was a meeting of the minds [at the time of the allegedagreement]."InterprintCo., supra at 1864.Further,while Turner may have informed the trust fund administratorthat the parties'purported contract called for no pension contributionrate increase,such is reflective of no more than the fact that Respond-ent's final offer proposed the then-existing rate and does not relate tofuture rate increases.sired to have no mention of the East Bay Restaurant As-sociation or of its prior contracts with the Union in thepreamble language or anywhere else in the parties'agreement.Further, in stating that she believed the pre-amble language of General Counsel'sExhibit 9 to beconsistent with the intent of Respondent's proposed pre-amble language,I find that Turner was decidedly disin-genuous.Thus, when asked if she believed that the con-tract between Respondent and the Union was just onemore amendment of a longstanding amendedcontract,Turner replied"that that'swhat I was trying to repre-sent in the final document."Consistent with this admis-sion and my perception of her as an experienced andknowledgeable union representative,I find that Turnermust have been acutely aware that including the priorcontractual amendment dates in the draft agreementwould enhance her above-stated position and an argu-ment that past practices under the Association contractswere, in fact,of precedential value,amatter aboutwhich,Ihave concluded,Respondent was quite con-cerned.Based on the foregoing,Ifind that the preamblelanguage of the draft contract seriously altered the intentand meaning of Respondent'sproposed language, wasobviously calculated to suit the Union'spurposes, andwas not inadvertently inconsistent with what Respondenthad proposed.In these circumstances,contrary to the ar-gument of counsel for the General Counsel,Icannotconceive that Turner,acting on the Union's behalf, ever,in fact,acceded to Respondent's final offer on this issue,and clearly there was no agreement between the partieson contractual preamble language-despite the Union'sstated acceptance of Respondent's final offer.36 It neces-sarily follows, I further find,that the Union's listing ofthe Association contract amendment dates on 21 of thedraft agreement likewise was a calculated act and is de-monstrative of a lack of a meetingof theminds overtheir relevancy to a collective-bargaining agreement be-tween only Respondent and the Union37 and, therefore,over the terms of Respondent's final offer.The foregoinganalysis of the parties'significant differences with regardto the disputed sentence of Respondent's proposed pen-sion plan and the inclusion of the East Bay Restaurantcontractual amendment dates in the preamble languageand elsewhere in the draft agreement conclusively estab-lishes, that, notwithstanding the Union's stated accept-ance of the terms, the parties never reached a true agree-ment-reflective of a meeting of the minds-on theterms of Respondent'sAugust 6 final proposal.Accord-ingly,Respondent was under no obligation-and com-38 Contrary to counsel for the General Counsel, Rudnick concededthat the matter of the preamble was of "minor significance" only whencompared with the problems with the pension plan. He adequately, in myview, expressed the seriousness of the draft agreement's discrepancy interms of the precedential value inherent in past practices under the Asso-ciation contractAlso, contrary to counsel for the General Counsel, Rud-nick expressed no indecision as to whether he expressed these concernsto the Union. If he was uncertain of anything, such went to the particularbargaining session at which the subject was discussed.37 Although the particular subject oflistingthe amendment dates atthe end of the contract was not discussed by the parties during negotia-tions, based on the testimony of Rudnick, who I credit on this point, heclearly expressed his opposition to the inclusion of the dates in the par-ties' contract when he and Turner discussed the preamble language CASTRO VILLAGE BOWLmitted noviolation of Section8(a)(1) and(5) of the Actby refusing-to execute the draft contract, GeneralCounsel's Exhibit9. Interprint Co.,supra;Automatic Plas-ticMolding Co.,supra at 632;OCA W Local 7-507,supra.Nineteen days after receiving the draft contract, Re-spondentwithdrewrecognitionfrom the Union as thebargainingrepresentative of its cocktail waitresses, bar-tenders, and culinary workers. According to the uncon-troverted testimony of AlanHeld, onDecember 15, hereceived a petition, bearing thesignaturesof 6 of the 11individuals then employed in the bargaining unit, inwhich the signatories stated their desire to no longer berepresented by the Union. Subsequently, on verifying thesix signaturesas those of the named employees, Respond-ent withdrew recognition from the Union on the basis of"objective evidence that your Union does not representthe majority of the employees." Board lawin this area isstraightforward and of longstanding validity. Thus, "theexistence of a contract, gives rise to a presumption thatthe union was the majority representative when the con-tract was executed and through the life of the contract."Petroleum Contractors,250 NLRB 604, 607 (1980). Fol-lowing the expiration of the contract, here, this presump-tion continues, though rebuttable, and the burden of re-butting it rests with the Employer. To overcome the pre-sumption, attack a union's majority status, and meet itsburden of proof, the employer must establish, in a con-text free of unfair labor practices, either thatthe unionno longer, in fact, enjoys majority status or that the em-ployer has a reasonably based good-faith doubt as to theunion'scontinuedmajority support. Further, petitions,such as that which was received by Respondent on De-cember 15, 1986, may form the basis for either of theabove assertions.Century Papers,284 NLRB 1151 (1987);Rockwood & Co.,281NLRB862 (1986);Master SlackCorp., 271NLRB 78, 84 (1984);Guerdon Industries,218NLRB 658 (1975). Here, Respondent,in itsDecember19, 1986 withdrawal of recognition letter to the Union,statesas the basis for its conduct the Union's actual lossof majority status, as evidenced by to aforementioned pe-tition.Counsel for the General Counsel hasneither ques-tioned the sufficiency of the petition nor offered any evi-dence that such was distributed in an atmosphere con-taminated by unfair labor practices, and I find that, inas-much asthe petition was executed by more than half ofthe bargainingunit employees, Respondent has estab-lished that the Union, in fact,lost itsmajority status.Master Slack Corp.,supra.Accordingly, Respondent didnot violateSection 8(a)(1) and(5) of the Act when itwithdrew recognition from the Union as the bargainingrepresentative for its cocktails waitresses, bartenders, andculinary workers.38se Inasmuch as I have concluded that there was not a meeting of theminds regarding Respondent'sAugust 6 final offer, no agreement was435The remainder of the allegations of the complaint-thatRespondent violated Section 8(a)(1) and (5) of theAct by directly dealing with the bargaining unit employ-ees and, thereby, bypassing the Union; by implementingunilateral changes in the terms and conditions of employ-ment of the employees; and by failing and refusing toprovide information to the Union-are predicated on theUnion's continued status as the bargaining representativeof Respondent's cocktail waitresses, bartenders, and culi-nary workers. Inasmuch as the prior contract, to whichRespondent and the Union were bound, had expired andas I have previously concluded that there was no meet-ing of the minds between the parties on the terms of asuccessor agreement, that Respondent was not obligatedto execute the draft agreement, that the Union lost itsmajority status amongst the bargaining unit employees,and that Respondent lawfully withdrew recognition fromthe Union as the bargaining representative of the aboveemployees, Respondent was no longer under any obliga-tion to bargain with the Union. Accordingly, it did notengage in conduct violative of Section 8(a)(1) and (5) ofthe Act by no longer utilizing the Union's hiring hall, bysoliciting the above employees to apply for coverageunder a Respondent-sponsored health plan, by imple-menting changes in their working conditions, or by re-fusing to honor the Union's request for information as tobargaining unit employees.CONCLUSIONS OF LAW1.Respondent, Castro Village Bowl, is an employerengaged in commerce and in a business affecting com-merce withinthe meaningof Section 2(2),(6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The General Counsel has not estasblished that Re-spondent engaged in any unfair labor practices herein.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed39ORDERThe complaint is dismissed.reached on the terms of a successor collective-bargaining agreement. Ac-cordingly,the Board's decisionsinNorth Bros Ford,supra,andUtilityTree Service,supra, are, of course,not controlling39 If no exceptions are filed asprovided by Sec. 102 46 ofthe Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses